Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. Examiner has provided an updated grounds of rejection as necessitated by amendment, please see below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, there are multiple recitations of “a pin nut”. Please enumerate the items for proper antecedent basis and clarification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Genick (US 20090123252).
Regarding claim 1, McConkey teaches a flange alignment pin, comprising:
a pin (11) having a first end with a tapered centering shoulder (15), at least one wrench flat (Please see both head 12 as well as the faces behind the tapered end 18 on mandrel 15), the pin having a second end, and the pin having a pin shaft extending between the first end of the pin and the second end of the pin (Col. 3, lines 19-27); 
a threaded portion toward the first end of the pin (see threaded portion in Figure 3);
a pin nut (16) with a tapered centering shoulder (20), at least one wrench flat (end nut 19), and a threaded portion, the pin nut configured to slide over the second end of the pin up to the threaded portion of the pin, the pin nut threading onto the threaded portion of the pin shaft to tighten the pin nut on the pin (wherein the element 16 is brought into contact with central bolt and is moved along the longitudinal axis in a mating manner; Col. 2, lines 52-54 and 25-27; see also Figure 3; see also Col. 1, lines 53-56).
	However, although McConkey discloses that element 21 is provided as an alignment means (Col. 2, lines 40-57), McConkey does not explicitly disclose an unthreaded slip portion toward the second end of the pin.
	However, from the same or similar field of endeavor, Genick discloses an unthreaded slip portion toward the second end of the pin (see abstract; see [0020], [0022], [0024], [0028], [0032], see Figures 4 and 8).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Genick into the invention of McConkey. One would be motivated to do so in order to allow a slidable relation to take place during set up of the operation [0024]. The unthreaded portion would provide a capability of preloading the bolt assemblies before installation, while also permitting additional co-axial alignment of the assembly [0024], [0032] This modification would be recognized as applying a known technique, i.e. a buffer area in 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by McConkey as modified by Genick. Modified McConkey further teaches wherein the wrench flats of the pin are hexagonal flats located behind the tapered centering shoulder of the pin, and the wrench flats of the pin nut are hexagonal flats located behind the tapered centering shoulder of the pin nut (Please refer to Figure 3 for both the number of faces taken from a side view, i.e. therein lies six faces of a hexagonal nut of items 12 and 19; additionally, both portions 12 and 19 are located behind sections 18 and 20, respectively).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by McConkey as modified by Genick. Modified McConkey further teaches wherein the pin has a length selected such that the pin is attachable through at least one flange (See Figure 2, flanges 28 and 29).
Regarding claim 10, all of the limitations recited in claim 9 are rejected by McConkey as modified by Genick. Modified McConkey further teaches wherein the pin has a length selected such that the pin is attachable through two flanges (See Figure 2, flanges 28 and 29).
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Genick (US 20090123252), and in further view of Hokanson (US 4765048).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by McConkey as modified by Genick. However, modified McConkey does not explicitly teach double lead threads on the shaft and pin nut.
However, from the same or similar field of endeavor, Hokanson discloses double lead threads (Col. 2, lines 23-25; Col. 3, lines 27-29 and 46-51).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hokanson into the invention of modified McConkey. One would be motivated to do so in order to increase the speed of advance of the shaft through the bore (Col. 3, lines 46-51). This modification would be recognized as applying a well-known and readily recognized technique, i.e. a double lead thread, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Genick (US 20090123252), and in further view of Zumwalt (US 2531799).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by McConkey as modified by Genick. However, modified McConkey does not explicitly teach an integrated level support feature, the level support feature shaped to support a leveling tool on the flange alignment pin.
However, from the same or similar field of endeavor, Zumwalt discloses an integrated level support feature, the level support feature shaped to support a leveling tool on the flange alignment pin (See Figure 2, level 4; see Col. 1, lines 3-8; Col. 2, lines 17-22 and 40-45; Col. 1, lines 49-55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zumwalt into the invention of McConkey. One would be motivated to do so in order to provide a way in which the flanges may be accurately aligned in a horizontal plane (Col. 1, lines 40-48).
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Genick (US 20090123252), and in further view of Ramos (US 9377139).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by McConkey as modified by Genick. However, modified McConkey does not explicitly teach a pin head.
However, from the same or similar field of endeavor, Ramos discloses a pin head (body 120, see Figure 6 as well as Col. 5, lines 9-21 disclosing that the body 120 has a cavity 122 to receive nut 110, thereby allowing nuts 110 and 114 to rotate relative to one another).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ramos into the invention of McConkey. One would be motivated to do so in order to allow the nut on the pin to rotate and move freely during the alignment process (Col. 5, lines 9-12). This modification would be recognized as applying a known technique, i.e. separable members, to improve a similar device in the same way and would yield predictable . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Genick (US 20090123252) and Ramos (US 9377139), in further view of Whitney (US 20160230916).
Regarding claim 8, all of the limitations recited in claim 7 are rejected by McConkey as modified by Genick and Ramos. However, modified McConkey does not explicitly teach text, symbols, logos, or artwork on the pin head.
However, from the same or similar field of endeavor, Whitney discloses text, symbols, logos, or artwork on the pin head (see figure 1 as well as paragraph [0096]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Whitney into modified McConkey. One would be motivated to do so for design incentives, as is readily recognized in the art. This modification would be recognized as applying a known technique, i.e. a logo, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Ramos (US 9377139) and Zumwalt (US 2531799).
Regarding claim 11, McConkey teaches a pipe flange alignment pin comprising:
a first tapered centering shoulder (16) with a set of hexagonal wrench flats (Please see both head 12 as well as the faces behind the tapered end 18 on mandrels 15); 
a pin shaft having a threaded portion to accept a pin nut (threaded shaft 13 and element 16; see Col. 2, lines 19-21), and the pin nut having an unthreaded portion to align the pin nut before engaging the threaded portion of the pin shaft (Col. 2, lines 45-54 disclose multiple feature of the mandrels for alignment); and
a pin nut having a tapered centering shoulder with a second set of hexagonal wrench flats (Please see both head 12 as well as the faces behind the tapered end 18 on mandrel 15, please also see 112b rejection), the pin nut having a slip portion to align the pin nut, and the pin nut having threads to screw the pin nut onto the threaded portion of the pin shaft (Col. 2, lines 45-54 and 25-27; see also Figure 3; see also Col. 1, lines 53-56; see all elements 15, 16, 12, and 19). 
However, McConkey does not explicitly teach a pin head.
However, from the same or similar field of endeavor, Ramos discloses a pin head (body 120, see Figure 6 as well as Col. 5, lines 9-21 disclosing that the body 120 has a cavity 122 to receive nut 110, thereby allowing nuts 110 and 114 to rotate relative to one another).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ramos into the invention of McConkey. One would be motivated to do so in order to allow the nut on the pin to rotate and move freely during the alignment process (Col. 5, lines 9-12). This modification would be recognized as applying a known technique, i.e. separable members, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Please also refer to MPEP 2144.04 regarding separable pieces. 
a level feature shaped to support a leveling tool. 
However, from the same or similar field of endeavor, Zumwalt discloses a level feature shaped to support a leveling tool (See Figure 2, level 4; see Col. 1, lines 3-8; Col. 2, lines 17-22 and 40-45; Col. 1, lines 49-55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zumwalt into the invention of modified McConkey. One would be motivated to do so in order to provide a way in which the flanges may be accurately aligned in a horizontal plane (Col. 1, lines 40-48).
Regarding claim 12, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11, wherein the pin is inserted through a pin hole in a flange and secured by aligning the tapered centering shoulder of the pin with a first side of the pin hole, aligning the tapered centering shoulder of the pin nut with a second side of the hole, and threading the threaded portion of the pin nut onto the threaded portion of the pin shaft (wherein this language is specifically directed towards how the invention is used; however, McConkey discloses that the invention may be used and inserted into holes of flanges 28, 29; the invention enables precise alignment for abutting flanges, see Col. 1, lines 9-13; and that the two portions of the invention correspondingly interact, see at least Col. 2, lines 40-54; see also Figures 1 and 2).
Regarding claim 13, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11, wherein the pin is inserted through a first pin hole in a first flange and a second pin hole in a second flange (see flanges 28, 29 in Figures 1 and 2), and the pin is secured by aligning the tapered centering shoulder of the pin with the first hole in the first flange, and the tapered centering shoulder of the pin nut is aligned with the second hole of the second flange, and the threaded portion of the pin nut is threaded onto the threaded portion of the pin shaft to secure the pin through the two flanges (wherein this language is specifically directed towards how the invention is used; however, McConkey discloses that the invention may be used and inserted into holes of flanges 28, 29; the invention enables precise alignment for abutting flanges, see Col. 1, lines 9-13; and that the two portions of the invention correspondingly interact, see at least Col. 2, lines 40-54; see also Figures 1 and 2).
Regarding claim 14, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11 wherein the pin nut is tightened by applying a wrench to the wrench flats of the pin nut and the pin nut is turned (although this language is recognized as how the invention is used, this is disclosed within Col. 2, lines 40-47).
Regarding claim 15, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11, wherein the pin nut is tightened by applying a first wrench to the wrench flats of the pin nut and the pin nut is turned while applying a second wrench to the wrench flats of the pin and preventing the pin from turning (wherein this language is specifically directed towards how the invention is used; however, McConkey discloses that the invention is tightened, i.e. a wrench may be used. Furthermore, Figures 2 and 3 clearly show that the invention has a hexagonal surface which is configured to be used with a wrench. Thus, the claimed invention is disclosed by the prior art of the record).
Regarding claim 16, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11 , wherein the pin nut is aligned on the pin before tightening by lowering the slip portion of the pin nut over the pin shaft (Col. 2, lines 47-54; Col. 1, lines 9-13; Col. 2, lines 30-39).
Regarding claim 17, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11, wherein horizontal alignment of the pin is checked by resting a level in the level feature of the pin that is shaped to allow a level to be rested on the level feature (Please see Zumwalt: Figure 2, level 4; see Col. 1, lines 3-8; Col. 2, lines 17-22 and 40-45; Col. 1, lines 49-55).
Regarding claim 18, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11 wherein the flange alignment pin has a length and threading selected to secure the flange alignment pin through an individual flange (See Figure 2, flanges 28 and 29).
Regarding claim 19, all previously recited limitations are rejected by McConkey as modified by Ramos and Zumwalt. Modified McConkey further teaches the pipe flange alignment pin of claim 11, wherein the flange alignment pin has a length and threading selected to secure the flange alignment pin through a double flange (See Figure 2, flanges 28 and 29).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConkey (US 5074536) in view of Hokanson (US 4765048) and in further view of Zumwalt (US 2531799).
Regarding claim 20, McConkey teaches
a pin having (11):
a first tapered centering shoulder (16);
a first set of hexagonal wrench flats behind the first tapered centering shoulder (Please see both head 12 as well as the faces behind the tapered end 18 on mandrel 15);
a pin shaft having:
a first threaded portion (threaded shaft 13);
a pin nut (16) having:
a second tapered centering shoulder (20);
hexagonal wrench flats behind the second tapered centering shoulder (Please see both head 12 as well as the faces behind the tapered end 18 on mandrel 15, please also see 112b rejection);
a second threaded portion, such that the second threaded portion of the pin nut is able to thread onto the first threaded portion of the pin shaft (Col. 2, lines 52-54 and 25-27; see also Figure 3; see also Col. 1, lines 53-56); and
a slip portion (Col. 2, lines 45-54).
However, McConkey does not explicitly teach double lead threads on the shaft and pin nut.
However, from the same or similar field of endeavor, Hokanson discloses double lead threads (Col. 2, lines 23-25; Col. 3, lines 27-29 and 46-51).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hokanson into the invention of McConkey. One would be motivated to do so in order to increase the speed of advance of the shaft through the bore (Col. 3, lines 46-51). This modification would be recognized as applying a well-known and readily recognized technique, i.e. a double lead thread, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
However, McConkey as modified by Hokanson does not explitily teach a level feature shaped to receive a leveling tool. 
However, from the same or similar field of endeavor, Zumwalt discloses a level feature shaped to receive a leveling tool (See Figure 2, level 4; see Col. 1, lines 3-8; Col. 2, lines 17-22 and 40-45; Col. 1, lines 49-55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zumwalt into .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723